                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

JOHN ALBERT CASTEEL,
also known as Tayr Kilaab al Ghashiyah,

                       Petitioner,

       v.                                                     Case No. 18-C-1535

BRIAN FOSTER and
DANIEL J. GABLER,

                       Respondents.


                                     DECISION AND ORDER


       Petitioner John Albert Casteel, who is incarcerated at Waupun Correctional Institution, a

restricted filer, and also known as Tayr Kilaab al Ghashiyah, filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241, which has since been recharacterized as a petition brought

under § 2254. Currently before the court is a motion by Respondents to dismiss the habeas petition

as procedurally defaulted. Petitioner also filed a motion requesting bail pending the outcome of his

habeas petition. For the reasons that follow, Respondents’ motion to dismiss will be granted and

Petitioner’s motion for bail will be denied.

                                        BACKGROUND

       Petitioner was convicted of armed robbery of two different banks on separate occasions and

in two different trials; he was sentenced to fifty years in prison. See State v. Casteel, 2001 WI App

188, ¶ 1, 247 Wis. 2d 451, 634 N.W.2d 338. Since his incarceration, Petitioner has filed numerous

motions and appeals challenging his convictions, including at least thirteen sets of motions before

the circuit court challenging the robbery convictions alone. Id. at ¶ 12. In his eighth appeal before

the Wisconsin Court of Appeals, the court dismissed his arguments, as it had in each previous
appeal, and concluded that Petitioner knew or should have known his appeal was “without any

reasonable basis in law or equity” and “not supported by a good faith argument for an extension,

modification or reversal of existing law.” Id. at ¶ 19.

       Petitioner filed a writ of habeas corpus with this court on September 27, 2018. His petition

was initially denied, but the judgment was vacated and the case remanded by the United States

Court of Appeals for this court to resolve the ambiguity of whether the Seventh Circuit’s 2009

sanction against Petitioner, see Al Ghashiyah v. Huibregtse, No. 09-2775, slip op. at 2 (7th Cir. Oct.

26, 2009), applies to the present petition. Upon remand, the court determined that Petitioner

appeared to challenge the denial of an application for parole rather than an underlying conviction,

and directed Respondents to file an answer or otherwise respond. Respondents filed a motion to

dismiss the habeas petition as procedurally defaulted.

       Petitioner’s application for parole was denied by the Wisconsin Department of Corrections

on October 25, 2017. Dkt. No. 50 at 2. In denying Petitioner parole until at least March 2021, the

parole commission considered Petitioner’s: (1) 68 minor and 76 major conduct reports during his

incarceration; (2) failure to return a completed release plan to his social worker in advance of the

parole hearing; and (3) “unmet treatment needs, conduct issues, and a poor history of community

supervision” that continue to present an “unreasonable risk.” Dkt. No. 2 at 3. Following the denial

of parole, Petitioner states he asked the Wisconsin Supreme Court for a writ of habeas corpus on

January 3, 2018; the court denied review. Dkt. No. 1 at 22.

                                            ANALYSIS

       Petitioner did not challenge his adverse parole decision before the state courts in the manner

and within the time prescribed by statute. This is a procedural default that cannot be cured as the

time to bring such a claim has since expired; he cannot return to the state courts to exhaust claims

                                                  2
that are now time-barred. Petitioner fails to provide any cause to warrant a finding of prejudice that

would otherwise excuse his procedural default. For these reasons, Respondents’ motion to dismiss

shall be granted.

A.      Petitioner failed to present his constitutional claims in the state court system before
        filing those claims in his federal habeas petition

        State prisoners are required to “exhaust” the remedies available to them in the state courts

before a federal district court will consider the merits of constitutional claims in a federal habeas

petition. 28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir. 2001)

(noting that if petitioner “either failed to exhaust all available state remedies or raise all claims

before the state courts, his petition must be denied without considering its merits”). A federal

district court cannot address the merits of the constitutional claims raised in a federal habeas petition

“unless the state courts have had a full and fair opportunity to review them.” Farrell v. Lane, 939

F.2d 409, 410 (7th Cir. 1991) (citation omitted).

        “A petitioner must raise his constitutional claims in state court ‘to alert fairly the state court

to the federal nature of the claim and to permit that court to adjudicate squarely that federal issue.’”

Weddington v. Zatecky, 721 F.3d 456, 465 (7th Cir. 2013) (quoting Villanueva v. Anglin, 719 F.3d

769, 775 (7th Cir. 2013)). A petitioner exhausts his constitutional claim when he has presented it

to the highest state court for a ruling on the merits. O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999); Arrieta v. Battaglia, 461 F.3d 861, 863 (7th Cir. 2006). A petitioner must fairly present his

claims, which “requires the petitioner to assert his federal claim through one complete round of

state-court review, either on direct appeal of his conviction or in post-conviction proceedings. This

means that the petitioner must raise the issue at each and every level in the state court system,



                                                    3
including levels at which review is discretionary rather than mandatory.” Lewis v. Sternes, 390 F.3d

1019, 1025–26 (7th Cir. 2004) (citing O'Sullivan, 526 U.S. at 845) (citation omitted). Once the

state’s highest court has had a full and fair opportunity to evaluate the merits of the claim, a prisoner

is not required to present it again to the state courts. Humphrey v. Cady, 405 U.S. 504, 516 n.18

(1972).

          Petitioner did not exhaust his state court remedies for wrongful denial of parole. Petitioner

cites numerous appeals before the Wisconsin state courts throughout the materials filed with his

habeas petition, ostensibly to show that he exhausted his claims in state court. These include the

Wisconsin state court appeals identified as 17AP2209, 2015AP2125-W, 2017XX103-W, and

2017XX159-W. Dkt. No. 51 at 2. Petitioner also mentions a writ of habeas corpus made to the

Wisconsin Supreme Court on January 3, 2018. Dkt. No. 1 at 22. However, Petitioner fails to

explain how this writ or these appeals directly relate to the parole denial at issue here. In any event,

none of these cases satisfy Petitioner’s requirement to properly exhaust his federal claims by first

seeking certiorari in the state circuit court and presenting his parole challenge before each level in

the Wisconsin state court system. Prior claims on related or unrelated issues will not suffice.

          In some cases presenting unexhausted claims or mixed claims, the petition is stayed by the

federal district court and returned to the state courts for total exhaustion. The Supreme Court has

explained that “as a matter of comity, federal courts should not consider a claim in a habeas corpus

petition until after the state courts have had an opportunity to act.” Rose v. Lundy, 455 U.S. 509, 515

(1982) (citing In Ex parte Royall, 117 U.S. 241, 251 (1886)). However, as explained in the

discussion that follows, some claims cannot be remanded to the state courts to be exhausted if the




                                                   4
time to meet the state procedural requirements to raise such claims has expired. Petitioner’s claims

fall in this category, having been procedurally defaulted by the passage of time.

B.     As Petitioner procedurally defaulted on his claims in the state court system, they
       cannot be reviewed in a federal habeas petition

       Even if a petitioner exhausts review of his constitutional claim in the state courts, it is

possible that a federal habeas court cannot review the claim on the merits because of a “procedural

default.” A petitioner “procedurally defaults” his claim—and loses his right to federal habeas

review—if the last state court that issued judgment “‘clearly and expressly’ states that its judgment

rests on a state procedural bar.” Harris v. Reed, 489 U.S. 255, 263 (1989) (quoting Caldwell v.

Mississippi, 472 U.S. 320, 327 (1985)). A petitioner also procedurally defaults if he “fails to

exhaust, and the court to which he would have been permitted to present his claims would now find

such claims procedurally barred.” Conner v. McBride, 375 F.3d 643, 648 (7th Cir. 2004) (citing

Coleman v. Thompson, 501 U.S. 722, 729 (1991)). “Thus, when the habeas petitioner has failed

to fairly present to the state courts the claim on which he seeks relief in federal court and the

opportunity to raise that claim in state court has passed, the petitioner has procedurally defaulted

that claim.” Perruquet v. Briley, 390 F.3d 505, 514 (7th Cir. 2004) (citing O’Sullivan, 526 U.S. at

853–54). In these scenarios, the procedural default precludes a return to state court for exhaustion:

“A habeas petitioner who has defaulted his federal claims in state court meets the technical

requirements for exhaustion; there are no state remedies any longer ‘available’ to him.” Coleman,

501 U.S. at 731–32.

       A state procedural bar must rest on state law that is adequate and independent. A state

ground is independent when it does not “rest primarily on federal law” or is “interwoven with the



                                                 5
federal law.” Coleman, 501 U.S. at 733 (quoting Michigan v. Long, 463 U.S. 1032 (1983)). A state

law ground is adequate “when it is a firmly established and regularly followed state practice at the

time it is applied.” Thompkins v. Pfister, 698 F.3d 976, 986 (7th Cir. 2012) (quoting Kaczmarek v.

Rednour, 627 F.3d 586, 592 (7th Cir. 2010)).

       Petitioner procedurally defaulted on his present challenge by not first challenging the parole

commission’s determination in state circuit court within the time permitted by statute. The denial

of Petitioner’s parole occurred on October 25, 2017. Petitioner had 45 days to challenge his denial

of parole by filing a petition for writ of certiorari with the Wisconsin circuit court. Wis. Stat.

§ 893.735(2) (“An action seeking a remedy available by certiorari made on behalf of a prisoner is

barred unless commenced within 45 days after the cause of action accrues.”); see also State v. Cruz,

2012 WI App 88, ¶ 2, 343 Wis. 2d 677, 819 N.W.2d 562. Petitioner has not adequately identified

any challenge made in the circuit court within 45 days of his adverse parole determination. Thus,

he procedurally defaulted by failing to meet the technical requirements required under Wisconsin

law.

       Even if this court dismissed Petitioner’s writ without prejudice, he could not return to the

state courts with his present claim as the statutorily permitted 45-day period to bring such a

challenge elapsed in December 2017. In other words, as Petitioner defaulted or missed his

opportunity to properly raise his claim in accordance with Wisconsin state procedures, he has

procedurally defaulted and forfeited his opportunity to challenge his parole denial.

       Further, there is no showing that the state procedures that time-bar Petitioner’s claims are

neither independent nor adequate. The statute barring Petitioner’s claim, Wis. Stat. § 893.735(2),

is plainly independent of federal law. Wisconsin courts have regularly applied this statute in


                                                 6
evaluating challenges to parole, making it an adequate state procedure. See State ex rel. McAfee v.

Nagle, No. 2015AP100, 2016 WL 8578201 (Wis. Ct. App. Jan. 27, 2016); State v. Covington, No.

2014AP673, 2015 WL 13134151 (Wis. Ct. App. Sept. 10, 2015).

       A petitioner may excuse a procedural default by showing circumstances that pass the

“cause-and-prejudice test” or that refusal to hear the petitioner’s claims would result in a

miscarriage of justice. See Smith v. McKee, 598 F.3d 374, 382 (7th Cir. 2010); Coleman, 501 U.S.

at 750. “A state prisoner may overcome the prohibition on reviewing procedurally defaulted claims

if he can show ‘cause’ to excuse his failure to comply with the state procedural rule and ‘actual

prejudice resulting from the alleged constitutional violation.’” Davila v. Davis, 137 S. Ct. 2058,

2064–65 (2017) (citing Wainwright v. Sykes, 433 U.S. 72, 84 (1977); Coleman, 501 U.S. at 750).

To prove cause, “the prisoner must ‘show that some objective factor external to the defense impeded

counsel’s efforts to comply with the State’s procedural rule.’” Id. (citing Murray v. Carrier, 477

U.S. 478, 488 (1986)). “A factor is external to the defense if it ‘cannot fairly be attributed to’ the

prisoner.” Id. (citing Coleman, 501 U.S. at 753); see also Crutchfield v. Dennison, 910 F.3d 968,

973 (7th Cir. 2018), cert. denied, 139 S. Ct. 1587, 203 L. Ed. 2d 716 (2019).

       Petitioner is adept at filling with this court and others. He has not shown any objectively

external factor that would have prevented him from filing a petition challenging his parole denial

with the circuit court as required by Wisconsin law. There is no reason that a petitioner in a § 2254

case should lack knowledge of the facts underlying his claim for federal relief, since he must have

first given the state courts a full and fair opportunity to address it before a federal court can even

consider it. This is not a new circumstance for Petitioner. In evaluating Petitioner’s eighth

postconviction motion, the Wisconsin Court of Appeals noted that he offered no justification for


                                                  7
why he failed to bring his claims on direct appeal or in his initial postconviction motion in

accordance with Wisconsin law. Casteel, 247 Wis. 2d 451, ¶ 13. Without facts to evaluate what

occurred, neither cause nor prejudice can be shown to excuse Petitioner’s procedural default.

       Nor is this court convinced that manifest injustice would result from failing to hear

Petitioner’s claims. “To ensure that the fundamental miscarriage of justice exception would remain

‘rare’ and would only be applied in the ‘extraordinary case,’ while at the same time ensuring that

the exception would extend relief to those who were truly deserving, [the Supreme Court] explicitly

tied the miscarriage of justice exception to the petitioner’s innocence.” Schlup v. Delo, 513 U.S.

298, 321 (1995). Petitioner does not challenge his underlying conviction based upon an allegation

of innocence but only the denial of his parole. Because this case does not turn on Petitioner’s

innocence, a finding of a miscarriage of justice would be inappropriate. Petitioner has failed to meet

either exception to procedural default. Accordingly, Respondents’ motion to dismiss is granted and

the habeas petition is denied.

C.     Petitioner’s motion for bail pending federal habeas relief is denied

       Petitioner filed a motion on August 23, 2019, requesting the court grant a bail bond pending

review of his habeas petition. Federal courts have the authority to grant bail to petitioners seeking

§ 2554 relief in some extraordinary circumstances at the discretion of the court. “There is abundant

authority that federal district judges in habeas corpus and section 2255 proceedings have inherent

power to admit applicants to bail pending the decision of their cases, but a power to be exercised

very sparingly.” Cherek v. United States, 767 F.2d 335, 337 (7th Cir. 1985). “A judge ought to be

able to decide whether the petitioner should be allowed to go free while his claim to freedom is

being adjudicated.” Bolante v. Keisler, 506 F.3d 618, 620 (7th Cir. 2007). Such motions are to be


                                                  8
granted “sparingly” because “a petitioner for habeas corpus, unlike a pretrial detainee, has already

been convicted of a crime rather than having merely been charged.” See Bolante v. Keisler, 506

F.3d 618, 620 (7th Cir. 2007). Having determined that petitioner’s petition for federal relief must

be denied, his motion for bail pending § 2554 relief must also be denied as moot.

                                           CONCLUSION

          For the reasons explained above, Respondents’ motion to dismiss (Dkt. No. 47) is

GRANTED and Petitioner’s petition for writ of habeas corpus is denied as procedurally defaulted.

Petitioner’s motion for a bail bond pending review of his habeas corpus petition (Dkt. No. 62) is

DENIED as moot. Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court must

consider whether to issue a certificate of appealability. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2). The standard for making a “substantial showing” is whether

“reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal

quotation marks omitted). The court concludes that its decision is neither incorrect nor debatable

among jurists of reason. Accordingly, a certificate of appealability will be DENIED. The Clerk

is directed to enter judgment denying the petition as procedurally defaulted and dismissing the

action.

          A dissatisfied party may appeal this court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this court a notice of appeal within 30 days of the entry of judgment. See Fed.




                                                   9
R. App. P. 3, 4. In the event Petitioner decides to appeal, he should also request that the court of

appeals issue a certificate of appealability. Fed. R. App. P. 22(b).

       SO ORDERED this         30th     day of September, 2019.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court




                                                10
